EXHIBIT 10.12

MAF BANCORP, INC.

FORM OF LONG-TERM INCENTIVE COMPENSATION AWARD AGREEMENT

UNDER THE MAF BANCORP, INC. INCENTIVE COMPENSATION PLAN

 

Type of Award:    Performance Share Units Name of Recipient:    APPENDIX A
Number of Performance Unit Awards:    APPENDIX A
Effective Date of Performance Unit Award:    [Date] Performance Period
Applicable to Performance Unit Award:    [Dates]

 

Performance Criteria/ Value of Performance Unit Awards:    (a)   The total value
of the Performance Unit Award is to be determined on [ date ].    (b)   The
award will have no value unless the stock price appreciation and reinvested
dividends (“Total Shareholder Return”) of MAF Bancorp, Inc. common stock during
the three year performance period (determined at the end of such period) is
    % or greater.    (c)   Assuming the criteria in (b) above is met, the value
of each performance unit award will be determined based on the Total Shareholder
Return of MAF Bancorp, Inc. common stock for the three-year performance period
(determined at the end of such period) relative to the total returns of the
companies in the S & P 500 index for this same period. The Company’s percentile
rank in Total Shareholder Return shall be determined by subtracting from 100%,
the percentage determined by dividing the sum of (a) one, plus (b) the number of
companies included in the S&P 500 Index at the end of the applicable performance
period who have a Total Shareholder Return greater than that of the Company, by
(c) 501. Specific values are to be based on the following chart:

 

1



--------------------------------------------------------------------------------

MAF Bancorp Total Shareholder

Return Percentile Rank Among

S & P 500 Index Companies

  

Performance Unit

Value

50th

   $ 50

55th

     75

60th

     100

65th

     117

70th

     133

75th

     150

80th

     167

85th

     183

90th

     200

 

Award Payments:    To be made in cash within 30 days of the date in which the
Committee certifies in writing the extent to which the applicable Performance
Criteria were, in fact, achieved and the amounts to be paid or delivered
hereunder as a result thereof. Effect of Termination of Employment because of:
(a)   Death, Disability or Retirement:    The recipient will be entitled to a
pro rata payment (at the same time active participants receive their Performance
Unit Award payments) based on the number of full months of employment during
such Performance Period relative to the total months in the original Performance
Period (normally 36 months). (b)   Cause:    The recipient will forfeit all
rights relative to the Performance Unit Awards. (c)   Change in Control:    The
Company’s total shareholder return will be deemed to be ranked in the 90th
percentile among S&P 500 Index companies. The award shall then be reduced based
on the ratio of the number of months completed in the performance period
relative to the total number of months in the original Performance Period
(normally 36 months). (d)   other reasons:    The recipient will forfeit all
rights relative to the Performance Unit Awards.

Definitions.

 

  (a) “Affiliate” means the Company and any other direct or indirect subsidiary
of the Company.

 

2



--------------------------------------------------------------------------------

  (b) “Change in Control” shall have the meaning set forth in the MAF Incentive
Compensation Plan.

 

  (c) “Resignation” means Employee’s relinquishment of service as an employee
with the Company and all Affiliates.

 

  (d) “Retirement” means any Resignation or Termination of employment with the
Company and all Affiliates, other than due to death or Termination for Cause,
(i) on or after the Employee’s normal retirement date or early retirement date
as from time to time set forth under any tax-qualified plan of the Company or
any Affiliate which covers the Employee.

 

  (e) “Termination” means a termination of the employment of Employee by the
Company and all of its Affiliates for any reason, other than Resignation or a
Termination For Cause, including, but not limited to, permanent disability (as
determined by the Committee in accordance with the Code after receipt of medical
advice) or death.

 

  (f) “Termination For Cause” means a termination of the employment of Employee
by the Company or any Affiliate due to:

(i) The commission by Employee, as reasonably determined by the Committee, of
any theft, embezzlement or felony against, or in a matter related to, the
Company or any Affiliates;

(ii) The commission of an unlawful or criminal act by Employee resulting in
material injury to the business or property of the Company or Affiliates or of
an act generally considered to involve moral turpitude, all as reasonably
determined by the Committee;

(iii) The commission of an intentional act by Employee in the performance of
Employee’s duties as an employee of the Company or any Affiliate amounting to
gross negligence or misconduct or resulting in material injury to the business
or property of the Company or Affiliates, all as reasonably determined by the
Committee;

(iv) Gross misconduct in, or the continued and willful refusal by the Optionee
after written notice by the Company to make himself available for, the
performance of the Optionee’s duties for the Company or a subsidiary; or

(v) Suspension due to the direction of any authorized bank regulatory agency
that the Optionee be relieved of his duties and responsibilities to the Company
or a subsidiary.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
         day of                     , 20    .

 

MAF BANCORP, INC.

By:  

 

Its:  

 

EMPLOYEE

 

Printed Name:

 

4



--------------------------------------------------------------------------------

APPENDIX A

 

NAME OF RECIPIENT

  

NUMBER OF PERFORMANCE

UNIT AWARDS

[Name]

   [Number]

 

5